AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America
V. ) |
Dawn Frankowski ) Case: 1:21-mj-00599

) Assigned To : Meriweather, Robin M.
) Assign. Date : 9/12/2021

) Description: Complaint w/ Arrest Warrant

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Pawn Frankowski
who is accused of an offense or violation based on the following document filed with the court:

11 Indictment [| Superseding Indictment “l Information © Superseding Information J Complaint
[ Probation Violation Petition I Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1)- Entering and Remaining in a Restricted Building or Grounds

18 U.S.C. § 1752(a)(2)- Disorderly and Disruptive Conduct in a Restricted Building or Grounds
40 U.S.C. § 5104(e)(2)(D)- Disorderly Conduct in a Capitol Building

40 U.S.C. § 5104(e)(2)(G)- Parading, Demonstrating, or Picketing in a Capitol parc

 

 

 

2021.09.13
ee eae eane 14:20:31 -04'00
Issuing officer's signature
City and state: Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge

 

 

 

Printed name and title

Return
This warrant was received on (date) \ \3, WU. and the person was arrested on (date) 0""\ L\ | Wr\

at (city and state) IN APELy Ae IL

eal fall N Pre
Arresting 0 s signature

_ LAITY N N. DAI yell

Printed name and title At

 

 

 

 

 

 

 

 
